Citation Nr: 1541653	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-35 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from March 1977 to August 1982 and from September 1984 to August 1995. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In February 2015, the Board remanded the case for further development.  


REMAND

In the prior remand, the Board requested that reasonable efforts be made to obtain all outstanding pertinent private medical records identified by the Veteran, to specifically include records from Dr. S., as identified in an October 2013 release of information.

In April 2015, a letter asked the Veteran to submit a release of information for any outstanding private medical records pertinent to hypertension, to specifically include records from Dr. S.  The Veteran did not reply.  However, because of the potential importance of those records, with the Veteran's assistance, another attempt to obtain them should be made.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to submit a release of information for any outstanding private medical records pertinent to hypertension, to specifically include records from Dr. S.  Obtain all adequately identified records.

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

